Citation Nr: 1819474	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an evaluation in excess of 30 percent for residuals of right hip injury with osteoarthritis, status-post total hip arthroplasty.

4.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain, limitation of extension.

5.  Entitlement to an initial compensable evaluation for left hip strain, limitation of flexion.

6.  Entitlement to an initial compensable evaluation for left hip strain, impairment of thigh.

7.  Entitlement to an effective date prior to June 8, 2015, for the award of service connection for left hip strain, limitation of extension.

8.  Entitlement to an effective date prior to June 8, 2015, for the award of service connection for left hip strain, limitation of flexion.

9.  Entitlement to an effective date prior to June 8, 2015, for the award of service connection for left hip strain, impairment of thigh.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran provided hearing testimony before the undersigned Veterans Law Judge at a Board videoconference hearing in September 2017.  A transcript of the hearing is within the record before the Board.

The Board recognizes the Veteran's representative's 2017 written statements and the direction of his questioning at the Board hearing pertaining to reductions in ratings of the left wrist and right hip in 1986 and 2008, respectively.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final decision by filing a freestanding earlier effective date claim.  Specifically, once a decision has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of a decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  The Board will, therefore, not entertain these arguments in the decision below.  To the extent the representative was attempting to raise a claim based upon clear and unmistakable evidence in the prior decisions, such a claim requires submission via the appropriate claim form.  38 C.F.R. § 3.155 (2017).  Thus, the matters considered at this time are limited to the issues listed in the case caption, above.

The issues of entitlement to higher ratings for the right and left hip disabilities, as well as entitlement to an earlier effective date for the award of service connection for the left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 1997, September 2006, and July 2009, the RO denied service connection for a back disorder based upon a finding of no evidence of lumbar strain or any other back disorder caused by the Veteran's service or service-connected disability.

2.  The evidence received since July 2009 includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the back disorder claim.

3.  The medical evidence of record establishes that the Veteran's back disorder is proximately due to altered gait and strain placed upon the back as a result of the service-connected left and right hip disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156 (2014). 
 
2.  The criteria for service connection for a back disorder are met.  38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  Board decisions are final when issued; unless the Board Chairman has ordered reconsideration of the decision.  38 C.F.R. § 20.1100 (2017).

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

In November 1997, the RO issued a rating decision denying service connection for a back disorder based upon a finding of no evidence of lumbar strain or any other back disorder caused by the Veteran's service or service-connected disability.  In September 2006, and again in July 2009, the RO declined to reopen the claim as no new and material evidence was received showing a back disorder caused by the Veteran's service or by any service-connected disability.  Evidence of record at the time of the most recent denial included the Veteran's service treatment records, his post-service VA treatment records through July 2009, a July 2007 VA examination report, and the Veteran's statements.  The July 2007 VA examiner found the Veteran's back disorder to be unrelated to his service-connected hip disability.

The records received since July 2009 include additional post service treatment records, the Veteran's hearing testimony and a private opinion received in December 2017.  This private opinion suggests that the Veteran's back disorder is causally connected to his service-connected hip disabilities.  This record is therefore new; it is not cumulative or redundant of the evidence previously of record; and, it is material in that it was the lack of such a causal connection that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for a back disorder is warranted.  

Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran filed this claim for a back disorder in June 2012 and claimed it as secondary to his service-connected right hip disorder.  In June 2015, service connection was also awarded for the left hip.  The back disorder is now alleged to have been caused by the bilateral hip disability.  The Veteran does not suggest that he has a current back disorder directly related to his active service.  

The Veteran has a current diagnosis related to the disability claimed.  The record includes a report of June 2012 magnetic resonance imaging (MRI) and x-ray.  The MRI revealed mild disc disease with findings greatest at T11-T12 with central canal stenosis, and mild right lateral recess stenosis and foraminal stenosis at L5-S1.  The x-ray revealed mild L3-L4 disc degeneration.  The question remains whether the current disability is causally connected to the service-connected hip disabilities.

The Veteran was not afforded a VA examination during the pendency of this reopened claim; however, the Board finds that one is not necessary to decide the matter.  In November 2017, the Veteran's private physician submitted a statement in support of the claim.  The physician explained that the pain caused by the Veteran's left and right hip disabilities has altered his gait and caused more pressure on the spine.  For these reasons, the physician found "it is extremely likely that the right and left hip conditions have secondarily caused the difficulty with degeneration in the spine which has resulted in stenosis and nerve pain.  It has also caused degenerative low back pain.  My medical opinion is that this is definitely related."

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a back disorder, pursuant to the provisions of 38 C.F.R. § 3.310, have been met.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a back disorder is granted.

Service connection for a back disorder is granted.


REMAND

VA Examination

The Veteran's hip disability was last examined in August 2015.  The Veteran reported constant pain with flare-up of pain "all the time," particularly with prolonged sitting, standing or walking.  In November 2017, the Veteran's private physician submitted a statement suggesting the Veteran was undergoing a "significant increase in disability of his left hip."  In light of the indication that his hip disability has worsened, the Board finds a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Because both hips are on appeal and the nature of the disability is related, the Board finds remand of both the right and left hip disability claims to be appropriate as the examination will cover both hips.

Records

In November 2017, Dr. C.T.M. of Duke University Medical Center submitted a statement in support of the Veteran's claim.  The physician noted "review of his records from the Duke system."  A review of the Veteran's claims file reveals no evidence of treatment from the Duke University Medical Center.  On remand, the AOJ should seek authorization from the Veteran in order for VA to assist in this regard.  38 C.F.R. § 3.159(c)(1) (2017).

The AOJ last added VA treatment records to the claims file in March 2017 and these records, which are from the Durham VA Medical Center, are dated through December 9, 2016.  On remand, ongoing, non-duplicative VA treatment records should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2017).

Earlier Effective Date

The October 2015 rating decision awarded service connection for left hip strain, limitation of extension; left hip strain, limitation of flexion; and left hip strain, impairment of thigh, each effective June 8, 2015, the date of the Veteran's claim.  In January 2016, the Veteran submitted a notice of disagreement with both the initial ratings assigned and with the effective date.  In May 2017, the RO issued a statement of the case (SOC) related to the appeal of the initial ratings, but this SOC did not include the effective date issues.  The appropriate Board action is to remand these issues for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran addressing the issues of entitlement to an effective date prior to June 8, 2015, for the award of service connection for the left hip strain, limitation of extension; left hip strain, limitation of flexion; and left hip strain, impairment of thigh.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).

2.  Obtain and associate with the record before the Board any ongoing VA and/or private treatment records related to the disabilities remaining on appeal.  In particular, assist the Veteran with regard to private treatment records from Duke University Medical Center, and obtain and associate VA treatment records related to the Veteran's left and right hip from the Durham VAMC since December 9, 2016.

3.  Afford the Veteran a VA examination to determine the current severity of his right and left hip disabilities.  

In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disabilities on his occupational functioning and daily activities.  

A complete rationale should be given for all opinions and conclusions expressed. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


